Citation Nr: 1208308	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-48 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as non-Hodgkin's lymphoma, asthma, and asbestosis, including as due to exposure to asbestos during service.  


REPRESENTATION

Appellant represented by:	Michael Froeble, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in December 2011.  A transcript is of record. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in April 2010.  The examination report indicates that the Veteran applied for Social Security Disability benefits, due to his lung disorder.  There is no indication that the RO ever attempted to obtain the Social Security Administration medical file.

Although it appears that the Veteran was ultimately awarded full Social Security benefits, because he filed a claim for disability benefits due to his lung disorder, there is a reasonable possibility that the Social Security Administration records could help the Veteran substantiate his claim listed for this appeal.  Therefore, the duty to assist requires VA to attempt to obtain these records. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records). 

The Board notes that while Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when VA is put on notice of the existence of Social Security Administration records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that on remand the RO should try to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO shall attempt to obtain documents concerning the Veteran's application and award for Social Security Administration disability benefits, specifically copies of all of the medical records concerning the Veteran's claim on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



